Citation Nr: 0115771	
Decision Date: 06/08/01    Archive Date: 06/18/01

DOCKET NO.  96-50 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 18, 
1994 for the award of loss of use of the left lower 
extremity.  

2.  Entitlement to an effective date prior to January 18, 
1994 for the award of special monthly compensation based upon 
loss of use of both lower extremities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran had nearly continuous active service from July 
1965 to August 1981.  

This appeal arises from a July 1996 rating action of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
regional office (RO).  In that decision, the RO, in pertinent 
part, granted service connection for loss of use of the left 
lower extremity and assigned a 100 percent evaluation to the 
service-connected disability defined as loss of use of both 
lower extremities, effective from January 18, 1994.  
Additionally, the RO granted special monthly compensation 
based upon loss of use of both lower extremities, effective 
from January 18 1994.  In an October 2000 decision the RO 
granted service connection for peripheral neuropathy of the 
veteran's left lower extremity, and assigned a 10 percent 
rating effective from July 14, 1987.


FINDINGS OF FACT

1.  Service connection for loss of use of the veteran's right 
foot has been in effect since August 1981.  

2.  In October 2000 rating action, the RO granted service 
connection for peripheral neuropathy of the veteran's left 
lower extremity, effective from July 14, 1987, the date the 
peripheral neuropathy of the left leg was initially 
diagnosed.

3.  Loss of use of his left lower extremity was first 
demonstrated on September 29, 1987. 

4.  The effective date for the award of loss of use of both 
lower extremities is September 29, 1987, the date entitlement 
arose.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 29, 1987 
for the award of loss of use of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. 
§ 3.350, Part 4, Diagnostic Code 8621 (2000).  

2.  The criteria for an effective date of September 29, 1987 
for the award of special monthly compensation based upon loss 
of use of both lower extremities have been met.  38 U.S.C.A. 
§§ 1114, 1155, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.400, 3.350 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3, 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, and 5103A).  On November 
13, 2000, the United States Court of Appeals for Veterans 
Claims  (Court) issued a miscellaneous order, In Re: Veterans 
Claims Assistance Act of 2000, Misc. No. 4-00 (Nov.13, 2000) 
(en banc) (VCAA), in which the Court noted that the recently 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000), "may affect the 
disposition of many appeals."  

The Court's order noted that the VCAA, inter alia, created 
new VA duties which indicated that, under certain 
circumstances, the Secretary "make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate [a] claimant's claim."  VCAA, § 3, 114 Stat. at 
___ (to be codified at 38 U.S.C. § 5103A(a)(1)).  See also, 
id. at 114 Stat. at ___ (regarding notice to claimants of 
information "necessary to substantiate the claim" (to be 
codified at 38 U.S.C. § 5103(a))).  Therefore, VCAA may have 
potential applicability to development and adjudication of 
claims such as in the instant case.  See Tellex v. Gober, No. 
98-1886 (U.S. Vet. App. Nov. 30, 2000).  

In this regard, the Board notes that, by virtue of the 
November 1996 statement of the case as well as the January 
1997 and December 2000 supplemental statements of the case in 
the present case, the RO notified the veteran of the evidence 
necessary to substantiate his earlier effective date claims.  
In addition, a review of the claims folder indicates that the 
RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  Furthermore, as a 
result of the Board's April 1998 remand, the RO, by a May 
1998 letter, informed the veteran that he had the opportunity 
to submit additional evidence and argument in support of his 
claim.  In June 1998, the veteran responded that he had no 
new evidence to add to his case.  Thus, it appears that all 
evidence identified by the veteran relative to his earlier 
effective date claims has been obtained and associated with 
the claims folder.  Consequently, the Board concludes that 
the RO has met its duty to assist the veteran in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) and that the current decision is not prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet.App. 384 (1993).  

Applicable regulatory provisions stipulate that an effective 
date for an increase in disability compensation shall be the 
date of receipt of claim or date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 
3.400(o)(1) (2000).  Additionally, the relevant regulation 
stipulates that the effective date of an increase in 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date.  Otherwise, the effective date will be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2000).  

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or an 
informal claim to reopen.  First, the date of outpatient or 
hospital examination or the date of admission to a VA or 
uniformed services hospital will be accepted as the date of 
receipt of a claim.  The provisions of this paragraph apply 
only when such reports relate to examination or treatment of 
a disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  In addition, the date of 
receipt of evidence from a private physician or lay person 
will be accepted when the evidence furnished by or in behalf 
of the claimant is within the competence of the physician or 
lay person and shows the reasonable probability of 
entitlement to benefits.  38 C.F.R. § 3.157(b) (2000).  

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.

Complete paralysis of external popliteal nerve (common 
peroneal) foot drop and slight droop of first phalanges of 
all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes shall be rated 40 percent.  Severe 
incomplete paralysis shall be rated 30 percent.  Moderate 
incomplete paralysis shall be rated 20 percent.  Mild 
incomplete paralysis shall be rated 10 percent.  Diagnostic 
Code 8621

The pertinent laws and regulations stipulate that the loss of 
use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee, with the use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, such as whether the acts of balance, 
propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 U.S.C.A. § 1114(k) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (2000).  

Complete paralysis of the external popliteal nerve (common 
peroneal) and consequent foot drop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2)(i)(b), 4.63(b).  
Pertinent law and regulations provide for special monthly 
compensation based upon the loss of use of both legs.  
38 U.S.C.A. § 1114(m) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.350(c)(1)(ii) (2000).  

By an August 1981 rating action, the RO granted service 
connection for post-operative intervertebral disc syndrome at 
the L4-5 level with a right foot drop and assigned a 
60 percent evaluation, effective from August 21st, 1981.  By 
an April 1983 rating action, awarded the veteran special 
monthly compensation based upon the loss of use of his right 
foot, effective from August 21st, 1981.  

On January 14, 1987, the veteran underwent a VA examination.  
At that time the veteran complained of a progressive 
worsening of weakness in both of his legs.  He also described 
severe pain in both of his lower extremities.  He continued 
to experience right foot drop and partial paralysis below his 
right knee.  The examiner noted that the veteran was unable 
to walk without a brace or support of some kind, whether it 
be a person or an object.  The examination was confined 
primarily top the back and right lower extremity.

The veteran continued to receive treatment at a VA outpatient 
clinic during 1987 primarily for S1 bilateral radiculopathy.  
Nerve conduction studies (NCS) and an electromyogram (EMG) 
were conducted on July 14, 1987.  The EMG of the left lower 
extremity was within normal limits.  It was reported that NCS 
were difficult to interpret and were suggestive of early or 
mild peripheral neuropathy.  

In August 1987 the RO denied an increased rating for the 
service connected disabilities.  On September 29, 1987, the 
RO received from a veteran a notice of disagreement with 
regard to the denials of increased ratings for 
service-connected back and right lower extremity 
disabilities.  In this document, the veteran also stated the 
evidence showed the presence of peripheral neuropathy and 
that he had lost the use of both of his legs.  In a statement 
of the case dated in October 1987 the RO, in part, informed 
the veteran that the evidence did not show the presence of 
loss of use of both lower extremities due to his service 
connected low back disability.  The veteran did not file a 
substantive appeal.  

Received in June 1988 was a statement from the veteran in 
which he requested that his claim be reopened.  He stated 
that his disabilities were much worse than they were as 
little as six months ago.

A VA examination was conducted in June 1988.  At that time, 
the veteran reported that the pain and weakness that he 
experienced in his left leg made it impossible for him to 
stand without assistance.  According to the report of this 
evaluation, the veteran had been limited to a wheelchair for 
over a year.  An examination of the neurological system 
showed very limited motor status.  The diagnosis included 
postoperative status herniated nucleus polpulsis, L4 to S1 
and generalized polyneuropathy all extremities and scalp.  

In August 1988 the RO denied service connection for 
peripheral neuropathy as secondary to exposure to Agent 
Orange.  A statement of the case regarding this issue was 
furnished in November 1988.  The veteran timely perfected his 
appeal regarding this issue.

Received in November 1988 were VA outpatient records covering 
a period of treatment from June to November 1988.  In July 
1988, the examiner noted that the veteran was unable to walk, 
had paralysis from the knee down, and had paresthesia and 
hyperesthesias in his legs.  Later in July 1988 the physician 
stated that the veteran had lost of use of both of his lower 
extremities.  

Received in January 1989 was a statement from the veteran in 
which he indicated that he wished to withdraw his appeal that 
was now being process for his claim for an increase in his 
disability.  He stated that he would also like to open a 
claim for an increase in disability for loss of use of both 
legs, peripheral neuropathy in the arms and leg, damage to 
his skeletal system, and his heart condition.  He reported 
that all these disabilities should be service connected.  

Subsequently the veteran received intermittent treatment at 
VA and private facilities for his service connected 
disabilities.  A January 1993 VA outpatient treatment record 
notes that the veteran still had no use of either of his 
lower extremities.  A report of a December 1993 private 
neurological evaluation indicated that the veteran required 
assistance in getting from his motorized wheelchair onto the 
examination table and in lying flat on the table.  

Received on January 21, 1994 was a January 18, 1994 statement 
from a private physician which is to the effect that the 
veteran had trouble standing on his feet and was unable to 
walk without assistance.  

At a November 1994 VA general medical examination, the 
veteran was able to get himself from his wheelchair onto the 
examining table unassisted with a great deal of effort but, 
according to the examiner, was totally unable to walk alone 
or stand alone.  

A VA neurological examination was conducted in May 1996.  At 
that time the examiner indicated that because the veteran 
continued weight bearing on the left lower extremity for so 
many years he began to experience problems with the left foot 
a few years ago.  The impression was right peroneal paralysis 
with foot drop and neuropathy involving both lower 
extremities.  The left leg was basically without function. 

In July 1996 rating action, the RO granted service connection 
for the loss of use of the left lower extremity as secondary 
to overuse caused by the service connected right peroneal 
nerve paralysis with the right foot drop.  The RO assigned a 
100 percent evaluation to the loss of use of both lower 
extremities and awarded special monthly compensation based 
upon loss of use of both lower extremities, both effective 
from January 18 1994, the date of the private medical 
statement. 

By an October 2000 rating action, the RO granted service 
connection for peripheral neuropathy of the veteran's left 
lower extremity, as secondary to the service-connected right 
peroneal nerve paralysis with right foot drop and assigned a 
10 percent evaluation to this disability, effective from 
July 14, 1987, the date the peripheral neuropathy of the left 
leg was initially diagnosed.

To summarize, the Board notes that there were procedural 
problems regarding the July 1996 grant service connection 
loss of use of the left lower extremity.  This grant was 
based in part, on the May 1996 VA examination, which found 
that peripheral neuropathy of the left lower extremity was 
secondary to overuse caused by the service connected right 
peroneal nerve paralysis with the right foot drop.  The 
decision was granting loss of use of the left lower extremity 
was entered prior to a specific grant of service connection 
for peripheral neuropathy of the left lower extremity.  This 
defect was rectified by the RO in the October 2000 rating 
action.  At that time the RO granted service connection for 
peripheral neuropathy of the veteran's left lower extremity, 
as secondary to the service-connected right peroneal nerve 
paralysis with right foot drop and assigned a 10 percent 
evaluation to this disability, effective from July 14, 1987, 
the date the peripheral neuropathy of the left leg was 
initially diagnosed.  

The October 2000 decision is an initial grant of service 
connection.  Accordingly, the claim for an earlier effective 
date for the award of loss of use of the left lower extremity 
is governed by Fenderson v. West, 12 Vet. App. 119 (2000).  
In the Fenderson case the Court held that a claim such as the 
veteran's is properly framed as an appeal from the original 
rating rather than a claim for increase but that in either 
case the veteran is presumed to be seeking the maximum 
benefit allowed by law or regulations.  In Fenderson the 
Court determined that evidence to be considered in the appeal 
of an initial assignment of a disability rating was not 
limited to that reflecting the then current severity of the 
disorder and that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, classified as "staged ratings".

In this regard, the veteran on September 29, 1987 submitted a 
statement in which he reported that he had loss of use of 
both legs.  VA outpatient records dated in July 1988 and 
subsequent VA and private medical records confirmed the 
presence of loss of use the left lower extremity.  The Board 
is satisfied that the criteria for establishing loss of use 
of a lower extremity was satisfied on September 29, 1987, the 
date of receipt of the veterans statement.  38 C.F.R. § 
3.350(a)(2).  Accordingly the effective date for the award of 
loss of use of the left lower extremity is September 29, 
1987.  Fenderson v. West, 12 Vet. App. 119 (2000).  

Loss of use of the right lower extremity has been in effect 
since 1981.  As such the Board construes the statement 
received on September 29, 1987 as a claim for increased 
compensation benefits on account of the loss of use of both 
lower extremities.  September 29, 1987, the effective of the 
award of loss of use of the left lower extremity, also 
represents the date when loss of use of both lower 
extremities is initially demonstrated.  Accordingly, the 
effective date for the award of special monthly compensation 
benefits on account of loss of use of both lower extremities 
is September 29, 1987, the date entitlement arose.

However, the evidence does not provide a basis for an 
effective date prior to September 29, 1987 for the award of 
the above benefits.  The VA medical records dated in 1987, 
prior to September 29, 1987, do not show the presence of loss 
of use of the left lower extremity.  The July 14, 1987 NCS 
indicated that the peripheral neuropathy of the left lower 
extremity was either in the early stages or was mild in the 
degree of severity.  


ORDER

Entitlement to an effective date of September 29, 1987 for 
the award of loss of use of the left lower extremity is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to an effective date of September 29, 1987 for 
the award of special monthly compensation based upon loss of 
use of both lower extremities is granted, subject to the laws 
and regulations governing the award of monetary benefits.  


REMAND

By an October 2000 rating action, the RO granted service 
connection for peripheral neuropathy of the veteran's left 
lower extremity, as secondary to the service-connected right 
peroneal nerve paralysis with right foot drop (now defined as 
loss of use of both lower extremities), and assigned a 
10 percent evaluation to this disability, effective from 
July 14, 1987.  In January 2001 letter, the veteran indicated 
that the fault of the decision was the rate of disability 
granted.  The Board construes this statement as a valid 
notice of disagreement with the RO's October 2000 assignment 
of a 10 percent disability rating for the service-connected 
peripheral neuropathy of the veteran's left lower extremity.  
Thus, a statement of the case is required.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

The RO should furnish the veteran and his 
representative with a statement of the 
case regarding this increased rating 
issue and inform them of the requirements 
necessary to perfect an appeal.  
38 C.F.R. § 19.26 (2000).  The RO is 
informed that this issue is not before 
the Board until timely perfected.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

